—Appeal by the defendant from a judgment of the County Court, Suffolk County (Weissman, J.), rendered April 14, 1997, convicting him of attempted burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s waiver of his right to appeal was valid (see, People v Moissett, 76 NY2d 909; People v Seaberg, 74 NY2d 1). In light of this waiver, we do not review the defendant’s claim that his oral motion to withdraw his plea should have been granted (see, People v McDowell, 269 AD2d 608). Bracken, Acting P. J., S. Miller, McGinity and Schmidt, JJ., concur.